              Case 2:20-cv-00903-KJM-DB Document 63 Filed 08/05/21 Page 1 of 4


 1
     A PROFESSIONAL CORPORATION
 2   Carl L. Fessenden, SBN 161494
 3   Suli A. Mastorakos, SBN 330383
     350 University Ave., Suite 200
 4   Sacramento, California 95825
     TEL: 916.929.1481
 5   FAX: 916.927.3706

 6   Attorneys for Defendants COUNTY OF SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S
     DEPARTMENT and SCOTT R. JONES
 7
     Mark E. Merin, SBN 043849
 8
     Paul H. Masuhara, SBN 289805
 9   LAW OFFICE OF MARK E. MERIN
     1010 F Street, Suite 300
10   Sacramento, CA 95814
     TEL: (916) 443-6911
11   FAX: (916) 447-8336
     Attorneys for Plaintiffs ESTATE OF ANTONIO THOMAS, TAIJAH THOMAS, TAIONNAA
12
     THOMAS, ANITA THOMAS, and ANTHONY WALLACE
13
14                                     UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF CALIFORNIA
15
16   ESTATE OF ANTONIO THOMAS,                     CASE NO. 2:20-cv-00903-KJM-DB
     TAIJAH   THOMAS,    TAIONNAA
17
     THOMAS,  ANITA   THOMAS,  and                 JOINT STIPULATION TO MODIFY PRE-
18   ANTHONY WALLACE,                              TRIAL SCHEDULING ORDER; ORDER

19                    Plaintiffs,
20
     v.
21
     COUNTY     OF    SACRAMENTO,                  Complaint Filed: May 3, 2020
22   SACRAMENTO COUNTY SHERIFF’S
23   DEPARTMENT, SCOTT R. JONES, and
     DOES 1-50,
24
                 Defendants.
25   ___________________________________/
26
27
28


     {02470969.DOCX}                           1
                  JOINT STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER; ORDER
            Case 2:20-cv-00903-KJM-DB Document 63 Filed 08/05/21 Page 2 of 4


 1          This Stipulation is entered into by and between Plaintiffs ESTATE OF ANTONIO THOMAS,
 2   TAIJAH THOMAS, TAIONNAA THOMAS, ANITA THOMAS, and ANTHONY WALLACE
 3   (“Plaintiffs”) and Defendants COUNTY OF SACRAMENTO, SACRAMENTO COUNTY SHERIFF’S
 4   DEPARTMENT and SCOTT R. JONES (“Defendants”) (collectively, “the Parties”) by and through their
 5   respective counsel. The Parties enter into this stipulation and proposed order in compliance with the
 6   Federal Rule of Civil Procedure 16(b) and the requirements of the Court’s Scheduling Order (ECF No.
 7   16). The parties request to continue scheduling deadlines related to this action.
 8          WHEREAS, no trial date has been set in this matter;
 9          WHEREAS, Plaintiffs’ Motion for Leave to File First Amended Complaint (ECF No. 44) is
10   currently pending;
11          WHEREAS, the parties have been diligently pursuing discovery, but have been involved in several
12   discovery disputes with Court intervention. Depositions have been conducted, with additional depositions
13   scheduled;
14          WHEREAS, there have been no previous modifications of the scheduling order in this matter;
15          WHEREAS, the parties have met and conferred and stipulate to continue scheduling deadlines, as
16   follows:
17                 Fact discovery shall be completed by January 31, 2022.
18                 Expert disclosures shall be completed by April 1, 2022.
19                 Rebuttal expert witness disclosures shall be exchanged by May 2, 2022.
20                 All expert discovery shall be completed by June 1, 2022.
21                 All dispositive motions (except for motions for continuances, temporary restraining order,
22                  or other emergency applications) shall be heard by August 1, 2022.
23          For the reasons stated above, the parties submit that good cause exists for a continuance of
24   scheduling deadlines in this action.
25
26
27
28


     {02470969.DOCX}                           2
                  JOINT STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER; ORDER
           Case 2:20-cv-00903-KJM-DB Document 63 Filed 08/05/21 Page 3 of 4


 1         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2
 3   Dated: August 5, 2021                 Respectfully Submitted,
 4                                         PORTER SCOTT
 5                                         A PROFESSIONAL CORPORATION

 6                                         By:     /s/Carl. L. Fessenden
                                                 Carl L. Fessenden
 7                                               Suli A. Mastorakos
 8                                               Attorneys for Defendants
                                                 COUNTY OF SACRAMENTO, SACRAMENTO
 9                                               COUNTY SHERIFF’S DEPARTMENT, and
                                                 SCOTT R. JONEs
10
11
12
     Dated: August 5, 2021                 Respectfully Submitted,
13
14                                         LAW OFFICE OF MARK E. MERIN
15
                                           By: __/s/Paul H. Masuhara (Authorized on 7/29/21)__
16
                                                Mark E. Merin
17                                              Paul H. Masuhara
                                                Attorneys for Plaintiffs
18                                              ESTATE OF ANTONIO THOMAS,
19                                              TAIJAH THOMAS, TAIONNAA THOMAS,
                                                ANITA THOMAS, and ANTHONY WALLACE
20
21
22
23
24
25
26
27
28


     {02470969.DOCX}                           3
                  JOINT STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER; ORDER
             Case 2:20-cv-00903-KJM-DB Document 63 Filed 08/05/21 Page 4 of 4


                                                      ORDER
 1
 2
             THE COURT ADJUSTS THE DEADLINES AS FOLLOWS:
 3
             •       Fact discovery shall be completed by January 31, 2022.
 4
             •       Expert disclosures shall be completed by April 1, 2022.
 5
             •       Rebuttal expert witness disclosures shall be exchanged by May 2, 2022.
 6
             •       All expert discovery shall be completed by June 1, 2022.
 7
             •       All dispositive motions (except for motions for continuances, temporary restraining
 8
     order, or other emergency applications) shall be heard by August 5, 2022.1
 9
             IT IS SO ORDERED.
10
11   DATED: August 5, 2021.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     1
         The parties requested August 1, 2022, but that is not an available civil law and motion date.
     {02470969.DOCX}                           4
                  JOINT STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER; ORDER
